Case 1:21-cr-00204-BAH Document 74 Filed 08/19/21 Page 1 of 6

FILED

AUG 19 2021

: Clerk, U.S. District and
IN THE UNITED STATES DISTRICT COURT Bankruptcy Courts

FOR THE DISTRICT OF COLUMBIA
UNITED STATES OF AMERICA _ : Case No: 21-cr-00204

40 U.S.C. § 5104(e)(2)(G)
(Parading, Demonstrating, or Picketing in a Capitol
Vv. i Building)

D-2 ERIC CHASE TORRENS

 

Defendant.
STATEMENT OF OFFENSE
ls The Government respectfully submits the following Statement of Offense in

support of a plea of guilty by defendant Eric Chase Torrens to Count 5 of the Information in the
above-captioned matter,

Z. If this case were to go to trial, the government would prove the following facts
beyond a reasonable doubt:

3, The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is
secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include
permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

4, On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members
of the public.
3 On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint
-

Case 1:21-cr-00204-BAH Document 74 Filed 08/19/21 Page 2 of 6

session, elected members of the United States House of Representatives and the United States
Senate were meeting in separate chambers of the United States Capitol to certify the vote count
of the Electoral College of the 2020 Presidential Election, which had taken place on November
3, 2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by
approximately |:30 p.m., the House and Senate adjourned to separate chambers to resolve a
particular objection. Vice President Mike Pence was present and presiding, first in the joint
session, and then in the Senate chamber.

6. As the proceedings continued in both the House and the Senate, and with Vice
President Pence present and presiding over the Senate, a large crowd gathered outside the U.S.
Capitol. As noted above, temporary and permanent barricades were in place around the exterior
of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep the
crowd away from the Capitol building and the proceedings underway inside.

7. At approximately 2:00 p.m., certain individuals in the crowd forced their way
through, up, and over the barricades, and officers of the U.S. Capitol Police, and the crowd
advanced to the exterior fagade of the building. The crowd was not lawfully authorized to enter
or remain in the building and, prior to entering the building, no members of the crowd submitted
to security screenings or weapons checks by U.S. Capitol Police Officers or other authorized
security officials.

8. At such time, the certification proceedings were still underway and the exterior
doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.
Capitol Police attempted to maintain order and keep the crowd from entering the Capitol;
however, shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol,

including by breaking windows and by assaulting members of law enforcement, as others in the
Case 1:21-cr-00204-BAH Document 74 Filed 08/19/21 Page 3 of 6

crowd encouraged and assisted those acts. The riot resulted in substantial damage to the U.S.
Capitol, requiring the expenditure of more than $1.4 million dollars for repairs.

9, Shortly thereafter, at approximately 2:20 p.m., members of the United States
House of Representatives and United States Senate, including the President of the Senate, Vice
President Pence, were instructed to—and did—evacuate the chambers. Accordingly, all
proceedings of the United States Congress, including the joint session, were effectively
suspended until shortly after 8:00 p.m. the same day. In light of the dangerous circumstances
caused by the unlawful entry to the U.S. Capitol, including the danger posed by individuals who
had entered the U.S. Capitol without any security screening or weapons check, Congressional
proceedings could not resume until after every unauthorized occupant had left the U.S. Capitol,
and the building had been confirmed secured. The proceedings resumed at approximately 8:00
p.m. after the building had been secured. Vice President Pence remained in the United States
Capitol from the time he was evacuated from the Senate Chamber until the session resumed.

10. Defendant Torrens drove from Tennessee to Washington D.C. to attend a rally
protesting the election results on January 6, 2021 with Co-Defendant Jack Jesse Griffith as a
passenger. Torrens walked to the U.S. Capitol and unlawfully entered the restricted Capitol
grounds, arriving near the North West Scaffolding and Stairs at approximately 2:14 to 2:16 p.m.
on January 6, 2021. Torrens spent time in the crowd by the inauguration stage on the west side of
the U.S. Capitol building observing members of the crowd throwing items at law enforcement.
Torrens then went up the northern set of stairs underneath the scaffolding to the north west
terrace near the Senate wing of the building.

11. Torrens entered a door to the Capitol which had been broken open. Torrens

entered the Capitol with his Co-Defendants Jack Jesse Griffith and Matthew Bledsoe at
Case 1:21-cr-00204-BAH Document 74 Filed 08/19/21 Page 4 of 6

approximately 2:18 p.m. The fourth Co-Defendant Blake Reed entered shortly behind Griffith,
Torrens and Bledsoe. Torrens’ entry appears on surveillance footage and a selfie-style video that
his Co-Defendant Matthew Bledsoe shared on social media. The video shows them immediately
outside of an exterior door of the Capitol. An alarm can be heard blaring in the background.
Torrens said “We're going in!” The camera then panned to Griffith who screamed in
excitement.

12. After entering, Torrens and his Co-Defendants went into the Crypt, which is
captured on surveillance footage. After some time, he eventually moved toward the same door
he entered, and ultimately exited the building.

13. On February 1, 2021, Torrens voluntarily spoke to FBI agents and admitted

entering the Capitol building on January 6.
Case 1:21-cr-00204-BAH Document 74 Filed 08/19/21 Page 5 of 6

14. Torrens knew at the time he entered the U.S. Capitol Building that that he did not

have permission to enter the building and the defendant paraded, demonstrated, or picketed.

By:

Respectfully submitted,

CHANNING D. PHILLIPS
Acting United States Attorney
D.C. Bar No. 415793

‘s/ Mitra Jafary-Hariri
MITRA JAFARY-HARIRI

Assistant United States Attorney
Detailee

MI Bar No. P74460

211 W. Fort Street, Suite 2001
Detroit, MI 48226
mitra.jafary-hariri@usdoj.gov
(313) 226-9632

By:  /s/ Jamie L. Carter
Jamie L. Carter

Assistant United States Attorney
Bar No. 1027970

555 Fourth Street, N.W.
Washington, DC 20530
Jamie.Carter@usdoj.gov

(202) 252-6741
”

Case 1:21-cr-00204-BAH Document 74 Filed 08/19/21 Page 6 of 6

DEFENDANT’S ACKNOWLEDGMENT

1, Eric Chase Torrens, have read this Statement of the Offense and have discussed it with
my attorney. I fully understand this Statement of the Offense. | agree and acknowledge by my
signature that this Statement of the Offense is true and accurate. I do this voluntarily and of my
own free will. No threats have been made to me nor am I under the influence of anything that
could impede my ability to understand this Statement of the Offense fully.

7/28/2021 ; aru
Date: ee

Eric Chase Torrens
Defendant

 

ATTORNEY’S ACKNOWLEDGMENT

I have read this Statement of the Offense and have reviewed it with my client fully. I
concur in my client's desire to adopt this Statement of the Offense as true and accurate.

Date: etfs! — vy (aa oo

Edward John Ungvarsky
Attorney for Defendant
